Lawrence Blickhan filed his claim on the 11th day of August, A. D.. 1908, with the Auditor of Public Accounts of the State of Illinois, for the sum of two hundred sixty ($260.00) dollars, for an injury sustained while performing his duty as a legally enlisted seaman of the Illinois Naval Reserve, attached to the Tenth Division, located at Quincy, Illinois. Claimant filed depositions in support of his claim in due time. The Attorney General of the State of Illinois plead the general issue to the said claim. It is established by the evidence that claimant was a legally enlisted seaman, in the Tenth Division of the Dlinois Naval Reserve, at the time of the injury in question. The said Division was ordered by the Commander-in-Chief, unlder what is known as general order number 10, bearing date April 27, 1908, and which said order is now on file in the Adjutant .General’s office in Springfield, Dlinois, which said order commanded a cruise of duty, on board the United States Steamship Dorothea, a training ship used by the State of Dlinois to train its Naval Reserves. The said cruise extended from June 27, to the 4th day of July, 1908, inclusive. The claimant, while on the said cruise, was ordered and directed by commissioned and acting officers of the Dlinois Naval Reserve, to do and perforin the duties of an oiler in the engine room of said ship. The claimant was a plumber by trade and occupation and not a machinist. While performing his said duties as oiler in the engine room, and while in the exercise of due care for his own safety, he was injured on the 27th day of June, A. D. 1908. The said injury consisted of the permanent loss of the end of the second finger of his right hand, past the first joint, and the pain and loss of time incident thereto. It is contended that the injury interferes or renders the claimant less able to follow his usual vocation. It is established from the evidence that claimant expended for medical aid, after being discharged by the Naval surgeons, the sum of ten dollars. The claimant asks one hundred fifty ($150.00) dollars assistance under the statute for the permanent disability sustained, which we deem reasonable. It is established by the evidence that claimant, by reason of the said injuries, was unable to follow his usual occupation for a period of five weeks, and that he received on an average of fifteen ($15.00) dollars per week, and on account of said loss of time, sustained a loss of seventy-five ($75.00) dollars. We are of the opinion that claimant is entitled to an award of two hundred thirty-five ($235.00) dollars, for financial help and assistance from the State of Illinois. “In every case where an officer, soldier or seaman of the Illinois National Guard or the Naval Reserve of Illinois, shall be killed or wounded while performing his duty as an officer, soldier or seaman in pursuance of lawful orders from the Commander-in-Chief, said officer, soldier or seaman, or his legal heirs, shall have a claim against the State for financial help or assistance, and the State Board of Claims shall act on aiid adjust the same as the merits of the case may demand.” Hurd’s Revised Statutes, chapter 129, article 10, section 93. In consideration of the foregoing, we award claimant, Lawrence Blickhan, the sum of two hundred thirty-five ($235.00) dollars, in full satisfaction of his said claim.